The question in this case involves the right of appeal from the board of commissioners of Pike County in a matter involving the disposition of certain funds alleged to have been raised during the World War under the act of the General Assembly approved March 15, 1929 (Acts 1929, ch. 214, §§ 6051.1-6051.3 Burns Supp. 1929), which was amended by an act of the General Assembly March 9, 1931 (Acts 1931 p. 479), which amendment is in full force and effect, and provides: "The action of said board shall be final and conclusive; and no appeal shall be granted therefrom."
There was an appeal to the Pike Circuit Court, which court dismissed the appeal. This appeal is predicated on the alleged error of the Pike Circuit Court in dismissing that appeal.
While the appeal was pending in this court, the law was amended cutting off the right of appeal.
On motion of the appellee, appeal is dismissed. *Page 701